Bell, J.
The evidence in this case conclusively established a settlement of the pending litigation before the trial. • Besides other evidence to the general effect, the plaintiff’s vice-president testified without dispute or objection with reference to the controversy involved in the suit: “I went out there and made settlement,” stating the terms. The plaintiff accepted and held the proceeds with knowledge of the facts. See Tyler Cotton Press Co. v. Chevalier, 56 Ga. 494 (5); Riley & Co. v. London Guaranty & Accident Co., 27 Ga. App. 686 (1 a) (109 S. E. 676). The verdict found for the defendant being demanded by the evidence, this court should not reverse the judgment merely for errors in the charge, assuming their commission. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., a/nd Stephens, J., concur.